                                                                        Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 1 of 15
                                                                   1    Adam M. Satnick, California State Bar No. 302326
                                                                   2    (adam@satnicklau.com)
                                                                        Benson K. Lau, California State Bar No. 287429
                                                                   3    (benson@satnicklau.com)
                                                                   4    SATNICK LAU LLP
                                                                        11755 Wilshire Blvd., Suite 1250
                                                                   5    Los Angeles, CA 90025
                                                                        Telephone: (310) 356-8472
                                                                   6
                                                                        Facsimile: (310) 436-4969
                                                                   7
                                                                        Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10               THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11      EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13                                                 Case No.: 1:20-cv-00673-DAD-JLT
            11755 Wilshire Blvd., Suite 1250




                                                                        FULL SPECTRUM IH, LLC, a Florida
                                                                        limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14                                                 DECLARATION OF MICHAEL
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                      LAGNESE IN SUPPORT OF
                                                                   15                      Plaintiff,                 PLAINTIFF’S OPPOSITION TO
                                                                                                                      DEFENDANTS’ MOTION TO SET
                                                                   16                                                 ASIDE ENTRY OF DEFAULT
                                                                              vs.
                                                                   17                                                 [Filed concurrently with the Opposition to
                                                                        DCM, INC., a Nevada corporation;              Defendants’ Motion to Set Aside Entry of
                                                                   18                                                 Default, Declaration of Benson K. Lau, Esq.,
                                                                        LIBERTY NOVELTY, INC., a Maryland
                                                                   19                                                 Request for Judicial Notice, Evidentiary
                                                                        corporation; ALIRAZA JIVAN, an                Objections to Declaration of Reza I. Gharakhani,
                                                                   20   individual; ALFIA JIVAN, an individual;       Esq., Evidentiary Objections to Declaration of
                                                                        and DOES 1 through 10, inclusive,             Aliraza Jivan, Evidentiary Objections to
                                                                   21                                                 Declaration of Alfia Jivan, Evidentiary
                                                                                                                      Objections to Declaration of Alejandra Duran,
                                                                   22                                                 and Evidentiary Objections to Declaration of
                                                                                           Defendants.
                                                                                                                      Minor “AJ”]
                                                                   23
                                                                   24                                                   Hearing:    September 10, 2020; 9:30 a.m.
                                                                                                                        Judge:      Hon. Jennifer L. Thurston
                                                                   25                                                   Location:   United States Courthouse, 510
                                                                                                                                    19th Street, Suite 200,
                                                                   26                                                               Bakersfield, CA 93301
                                                                   27
                                                                   28
                                                                                                                  1

                                                                                                DECLARATION OF MICHAEL LAGNESE
                                                                        Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 2 of 15
                                                                   1            I, Michael Lagnese, hereby declare pursuant to 28 U.S.C. § 1746 as follows:
                                                                   2            1.       I am the Chief Executive Officer of Plaintiff FULL SPECTRUM IH,
                                                                   3    LLC (“Full Spectrum”). I am over the age of eighteen (18) years, and declare and affirm
                                                                   4    that the foregoing is true and correct. I have personal knowledge of all statements made
                                                                   5    herein based upon my duties and based upon my review of the books and records
                                                                   6    maintained by Company in the ordinary course of business that relate to this matter.
                                                                   7            2.       In October 2019, I entered into negotiations with Aliraza Jivan for the
                                                                   8    purchase and sale of industrial hemp from my company, Full Spectrum, to his
                                                                   9    company, DCM.
                                                                   10           3.       Mr. Jivan informed me that if Full Spectrum could manufacture1 and
                                                                   11   supply 3,500 lbs. of industrial hemp of a particular strain and quality specified by DCM
                                                                   12   (the “Product”) over a two-month period, DCM would purchase the Product over a
                                                                   13   two-month period for a total sum of $560,000.00 (the “Purchase Price”) payable in
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   seven (7) weekly installments of $80,000.00 beginning on November 8, 2019 and
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   concluding on December 20, 2019.
                                                                   16           4.       Mr. Jivan acknowledged that he understood the Product was perishable
                                                                   17   because of its organic nature and that timely sale and delivery of the Product was of the
                                                                   18   utmost importance. Mr. Jivan assured me that DCM would have no problem fulfilling
                                                                   19   its weekly purchase obligations and that DCM had the financial wherewithal to
                                                                   20   perform.
                                                                   21           5.       In light of Mr. Jivan’s representations and promises, I executed the
                                                                   22   Industrial Hemp Purchase Agreement on behalf of Full Spectrum with DCM on
                                                                   23   November 7, 2019 (the “Contract”).
                                                                   24           6.       After DCM failed to fulfill its obligations under the Contract by failing to
                                                                   25   purchase the full second installment of Product on November 15, 2019, Mr. Jivan
                                                                   26   began to make excuses for DCM’s failure to perform and kept assuring me that
                                                                   27   1
                                                                         The hemp requested by Mr. Jivan was in “buck flower” form which meant that Full Spectrum needed have it processed
                                                                   28   and trimmed for DCM before delivery.


                                                                                                                                 2

                                                                                                        DECLARATION OF MICHAEL LAGNESE
                                                                        Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 3 of 15
                                                                   1    payment for the next installment would be forthcoming. It never did.
                                                                   2          7.     This dragged on into the following year as I kept believing Mr. Jivan’s
                                                                   3    repeated promises and assurances that payment was forthcoming.
                                                                   4          8.     My company incurred significant costs in preparing Product for delivery
                                                                   5    to DCM. Instead, the remaining Product sat in storage where it began to decay and lose
                                                                   6    commercial value.
                                                                   7          9.     On March 31, 2020, it became clear to me that Mr. Jivan was simply
                                                                   8    stringing me along and had no intention of performing under the Contract when he
                                                                   9    attempted to blame COVID-19 as the reason for DCM’s failure to perform.
                                                                   10   Unfortunately, by this time, the Product could not easily be resold to any other buyers
                                                                   11   in its condition. I was unable to sell any of it. Currently, the remaining Product that
                                                                   12   DCM failed to purchase is still in storage and in unsalable condition. Attached hereto
                                                                   13   as Exhibit “A” are true and correct copies of my text message exchanges with Mr. Jivan
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   regarding the Contract from January 7, 2020 to April 2, 2020.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15         I declare under penalty of perjury that the foregoing is true and correct.
                                                                   16         Executed on August 27, 2020 at Los Angeles, California.
                                                                                                                    /s/ Michael Lagnese (original signature
                                                                   17                                               retained by attorney Benson Lau)
                                                                   18                                                     Michael Lagnese, Chief Executive
                                                                   19                                                     Officer of Full Spectrum IH, LLC
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                     3

                                                                                                 DECLARATION OF MICHAEL LAGNESE
Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 4 of 15




                          EXHIBIT A
    Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 5 of 15



                            iMessage with ​(240) 205-3112​


  __
{ Can I call you later? )
                                  1/7/20, 2:39 PM




[_I_
   ll call u in 30_
                  minutes with_           ~sir)
                              a definite date

                                                                           (Thank
                                                                              _you}
                                    1/8/20, 12:12 PM
                                                             ___
                                                           ( Ali, do we have an update? ).
  Friday

                                    1/8/20, 4:08 PM


                                ( Ok. ive arranged shipping for 1000 lbs on Friday.
                                  When will payment post?

                                  1/10/20, 9:32 AM
                                                                                        l
                                ( Ali, the shipment is scheduled to go out today for
                                  delivery, please advise on the wire transfer

                                  1/10/20, 2:06 PM
                                                                                        l
                                                             (Ali, please update me sir. l
                                    1/10/20, 4:12 PM



[ Sir your account transfer will get -

  next week
                                     through
                                         -
  Monday Tuesday will push for more deliveries
                                                       J
                                  1/10/20, 5:40 PM



                                [ Thank you Ali. I hope you have a nice weekend
                                  and I’m looking forward to making this a
                                  prosperous relationship
                                                                                        l
                                  1/13/20, 11:40 AM


                                ( Good morning. Which account is the wire
                                  transfer posting to?

                                  1/13/20, 4:40 PM
                                                                                        l
                                [
                                  Good evening Ali. I know you’re on East Coast so
                                  I’m assuming the time change has effected the
                                  distribution of funds. Please confirm it will be
                                  sent first thing in the morning. Many thanks.

                                    1/14/20, 7:16 AM
                                                                                        l
    Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 6 of 15

                                    1/14/20, 7:16 AM



                                [Good morning. I have shipping arranged for this
                                 afternoon pending wire. Same delivery address
                                 as before?
                                                                                      l
                                    1/14/20, 9:11 AM

0Yes
                                        ( Thank you please confirm once wire is sentl
                                    1/14/20, 1:31 PM

                                                               ( Ali, no wire received)
                                                                       (Please advisel
                                  1/14/20, 7:58 PM

[ Sir will call in morning)
                                 1/15/20, 11:27 AM

                                                             ( Ali what is happening?l
                                 1/16/20, 10:32 AM


                                (Good morningwhat’s going on has the wire been
                                 sent?                                                }
[ Can u let me pick 40000 shipments I could pick
  them every 3 days
  and this is for 3 weeks only                         ]
[ Will pay packing up chArge)
                                                  (Please call me I don’t understand.l
                                    1/16/20, 1:22 PM

                                                                      ( Ali please call)
                                  1/17/20, 11:41 AM

                                                       ( Ali did you receive my email?l
                                  1/21/20, 7:23 AM


                                (Good morning Ali, please confirm you’re sending
                                 the wire                                             )
                                  1/21/20, 9:29 AM

{_Yes sir it’s on my notes)
    Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 7 of 15


                                    Thanks and please reply confirming the new
                                  l delivery schedule

                                    1/21/20, 5:36 PM
                                                                                       l
                                                            ( Ali no wire posted today. )
                                                ( Also send me address for cigarettes l
                                    1/22/20, 7:02 AM

[_2035 Day Road Hagerstown Md)
                                  ( Ali, what address would you like the cigarettes
                                    sent to?

                                             No wire posted yesterday. Please advise.
                                                                                       l
                                                                           ( thank you l
                                    1/22/20, 10:33 AM

{ Can I call you later?)
                                  ( Yes. Just wanted to get you while there is still
                                    time to send wire because nothing has posted
                                                                                       l
{ Yes there is time)
                                  ( ok. I have transportation scheduled for today as
                                    discussed but I cannot send without payment
                                                                                        l
{ Don’t worry)
                                    1/23/20, 11:49 AM


                                  ( Ali, wires received thank you. Shipment is
                                    arriving tomorrow.
                                                                                        l
{ Thanks)
                                    1/23/20, 8:41 PM

  Sir tried to call u need to get this flower of your
  need your minimum help
  Running into brick walls and very greedy indivual
  s and schemers
  U have been a great find sir
  Will need your input in the following to make
  2020 a great successJeff. No n n n Mann nnn for
  both u and me
    Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 8 of 15


  Cigarette name and packaging consider us as



l your partners in all your hemp ventures
  Flower Sops
  Rehydration ,Moon rocks etc
                                                         j
  When can I call u would like to get done with this



I 3000 lbs in 45 days Have orders please we can
  do very well with a joint venture still being vendor
  and buyer

                                     1/24/20, 9:47 AM
                                                         l
                                                                                  ( Ok Ali )
                                   (Let me know when you’d like to talk. I’m in
                                    meetings throughout the day                          l
                                                             (I sent you the cigarettesl
( I ll check ups)
LWhen can we talk)
                                                                  (have you received?l
                                                              ( im available at 11am PT )
                                                              ( otherwise later tonightl
                                     1/27/20, 3:40 PM

                                                       ( Ali did you get the cigarettes?l
                                               (Also the next wire never went through )
                                                                               ( Status? )
                                   (We have new wiring instructions for our BOA
                                    account
                                                                                         l
LOk I ll check in morning)
                                                                           ( Thank youl
                                     1/28/20, 8:00 AM

                                                                       ( Good morning.l
                                     1/28/20, 7:16 PM

( How are u)
    Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 9 of 15




IVery bad day sir little one in hospital dayafter I ll
 pick shipping

                                      1/29/20, 6:17 AM
                                                         J
                                   ( Ali I’m very sorry to hear that. I hope everything
                                     works out ok                                          l
                                     1/29/20, 11:56 AM

                                                                            (Any updates?l
                                      1/29/20, 6:01 PM
[Yes-   -I )
    sir can call

                                                          (....__
                                                           I’m at dinner but I can tak for 5
                                                                                            l
c
[
 No worries      tomorrow morning
 Cigarettes are good

                                                                                      C)
                                                                                       Nice

                                                             ( I have great branding as well)

                                       2/4/20, 1:31 PM
                                                                             cAlmost done
                                                                                           l
                                                     c   None of the wires have come thru

                                                                            (Please advisel
                                                                                            )

{  -
Give me a day)

                                       2/5/20, 9:52 AM

                                                                   c __
                                                                     Ok so wire tomorrow?  l
                                       2/6/20, 7:39 AM
                                                                       ---                 -)
                                                                Ali is the wire VO I g today
                                                                       ---=~1Coming today

                                       2/6/20, 2:53 PM

                                     good morning Ali. Nothing was wired today FYI.
                                   (~--
                                     Ill let you know about tomorrow.                      )
                                       2/7/20, 9:01 AM
                                                                       (  -
                                                                       Good   - Ali.
                                                                            morning )
                                                         Which account are you wiring to.
   Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 10 of 15


                                                          Which account are you wiring to.

                                      2/10/20, 8:26 AM

                                                                       ( Good morning Alil
                                                   ( Can I expect the wire this morning?l
                                      2/10/20, 11:14 AM




                                      2/11/20, 8:19 AM
                                                             c~   Mojave_SemiFinal_Proof
                                                                                           l
                                 (    Ali Once again I’m Chasing you for updates.
                                      Please communicate with me.                          }
                                      2/11/20, 3:26 PM

[ Can I call you later?)
                                                                                    ( Pleasel
                                      2/12/20, 9:37 AM


                                 (    Ali. At this point you’re leaving me with few
                                      options.                                                J
                                                                             ( Please call.l
( I know but give me till evening)
[ I have arranged a 100 k for u )
                                      2/13/20, 9:55 AM

                                                               ( Is the Wire coming today?l
                                      2/17/20, 1:27 PM

                                                                                       0Ali
                                      2/25/20, 11:15 AM


                                 (    Do you have any intention of fulfilling the
                                      contract?                                            }
                                      3/2/20, 10:02 AM


                                 (    Ali, Alexander said you are taking 500lbs this
                                      week.                                                }
[ I need to send him terpene lists)
                                       3/2/20, 5:13 PM
     Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 11 of 15



                                                       (We
                                                         _        _
                                                           could also make them prerolls
                                                                                         l
                                         3/2/20, 7:25 PM
{Am-still-waiting.)

                                     [_______
                                       We will need to discuss it tomorrow, terp infusion
                                       isn’t something we normally do and I want to get
                                       it right
                                                                                            1
{_)
 Ok dkne


                                                 __
                                         3/3/20, 4:05 PM
                                               ( Ali, I need 500 ml of terps to do 500 lbs. l
                                         3/3/20, 5:40 PM

0Ok
LSo I ll do 4 strains)
                                                                                     C
                                                                                     Great)


                                     ( Please send to 2924 E Belle terrace, Bakersfield
                                       CA 93307
                                                                                                l
LOoh thanks will do tomorrow)
                                         3/4/20, 4:27 PM

                                                                   ( did the terpenes ship?l
LTomorrow they will)
                                         3/4/20, 6:16 PM

                                                                             ( Sounds good )
                                     ( I ordered all the equipment to do the terpene
                                       infusion
                                                                                                l
                                         3/4/20, 7:44 PM


[   Great sir j will see wire tomorrow will ship u (
    pallets of jars                                        J
                                     [ Ill call you tomorrow. I’m not certain on the
                                       jarring. Sounds like your labor would be much
                                       cheaper.                                             J
                                                           But I feel confident on the terps.
   Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 12 of 15

                                                        But I feel confident on the terps.



0 Ok

                                      3/5/20, 6:27 AM


                                  ( How much were you paying for jarring? $.17 per
                                    jar?

                                      3/9/20, 2:19 PM
                                                                                             l
                                                                   (Did you send terps?l
                                      3/9/20, 6:21 PM

{ Yes sir I ll call them again tomorrow)
                                    3/10/20, 10:21 AM



                                  [                                                      1
                                    thank you. We have hired an organic chemist and
                                    built out a specialized system for terpene
                                    infusion

                                    3/10/20, 7:00 PM


                                  ( Alternatively I could charge you a price per
                                    pound and purchase the terps
                                                                                         l
[_Yes can I call u in morning)
                                                           ( Yes. I’ll be free from 7-8aml
{ Thanks)
                                    3/11/20, 4:36 PM

{ Can I call you later?)
                                                                ( I’m getting on a plane ).
                                                             (call you back in a minute! ).
                                    3/13/20, 10:41 AM



                                  ( Ali can you please send over the tracking
                                    information

                                    3/13/20, 7:31 PM
                                                                                             l
                                                                       ( no terps arrived ).
                                    3/14/20, 8:09 AM
     Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 13 of 15



                                                            Ccan you send the tracking?l
                                    3/14/20, 10:42 AM

LSir It will be at your place a Friday)
                                                                (You mean next Friday? )

                                   [I hired someone to start working Monday to start
                                    terp infusion because you said it would be here
                                    on Friday meaning yesterdya
                                                                                         l
                                   (please call me so I can have a clear
                                    understanding and stop wasting my money

                                     3/17/20, 4:58 PM
                                                                                         l
LSir am working with tryrcterpenes)
                                   (have you ordered yet? What are you paying? I
                                    may be able to do better.

                                     3/18/20, 6:37 AM
                                                                                         l
                                                        ( Ali call me this morning please.l
[   Sure did give me few in shower and then
    quarantined as per governor yesterday               ]
                                     3/24/20, 2:09 PM

LCan I call you later?)
                                                                            ( Yes. When?l
                                     3/25/20, 3:01 PM

                                                                ( I can’t understand you. )
                                                                                 ( Call mel
                                                                       ( what happened?l
{ My network is very bad)
                                       ok. should we reschedule for later this evening?

    Give me a price Michael and how it’s going to
    work

                                    3/30/20, 11:22 AM
     Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 14 of 15



                                   (    Good morning buddy what Turpines do you want
                                        to use?                                               )
                                        3/30/20, 1:34 PM

{ Can I call you later?)
                                        3/31/20, 10:49 AM

{ Can I call you later?)
                                    r
                                        Yes of course but you never do. I don’t know
                                        what to do anymore Ali. At this point if we don’t
                                        move forward by end of day tomorrow I’m gonna
                                        have to proceed with Enforcing the terms of our
                                        contract. I’ve done everything I can to try to work
                                        with you and I just can’t keep banging my head
                                        against a wall. Please send over the terpene list
                                        and the $40,000.

                                        3/31/20, 5:56 PM

                                                   c_ _ _ _l
                                                     I’m in the car for another 20 minutes

                                        3/31/20, 7:17 PM
                                    r
                                        I don’t want to go that route Either but I can’t
                                        keep playing this game, and remember You broke
                                        the contract long before this virus. I do have
                                        litigators on retainer. If we can find a way
                                        forward, even at a smaller amount I will work with
                                        you. But I keep putting time and money in based
                                        on your directions only to be met with silence.
                                        Let’s talk tomorrow morning and see if we can
                                        figure it out.



i~_ ___...J
r
    Yes we will but look at it our way we have orders
    we spent money to market this product

    Then miss corona came along I am fighting to
    stay open for ever not just for 1 day
    I have to make some very conservative and
    balanced moves not hurting either vendors or
    employees

                                         4/1/20, 8:34 PM

                                                                   I tried calling you
                                                              _(.::====:::)
                                                             C I need a good faith deposit    l
                                         4/2/20, 8:27 AM
     Case 1:20-cv-00673-DAD-JLT Document 22 Filed 08/28/20 Page 15 of 15


                                         4/2/20, 8:27 AM

                                                                                          0?
                                         4/2/20, 5:07 PM

                                                                               c__l
                                                                                So this is it?
                                     r
                                         I will accept a good faith payment otherwise this
                                         is the last time i’m going to communicate before
                                         proceeding with litigation to compensate me for
                                         the damages I incurred processing your flower
                                         per the contract.


(   Sir y show us a good faith effort what can u do as
    a company for us during crisis time                    J
(   If I pay u x amount of dollars what will u bring to
    the table                                              J
(   Believe me sir if u have a lawyer who says he
    could benefit u a dollar at this time this period of
    natural disaster he is smoking                         J
(   If u are a smart business Man U will see the
    writing on the wall                                    J
[   Cbd flower is not an essential that people need
    so our sales will be slow                              J
                                     (   this has nothing to do with this crisis. This has to
                                         do with the last 6 months                              }
[   U and me as smart guys need to get over this
    time in the world economy smartly and efficiently      J
                                                               c im going into a conference
                                                                                       Delivered
                                                                                                 l
(   I cannot teach u business but come up with
    some thing to help us and I ll match u $$$ to $$$      J
{ But I need u to do that)
